Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 9, 14, 16, 18-21, 24-25, 27-30, 33-34, 36-38, 60, 61, 63, 65, drawn to a polypeptide complex comprising:
a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T cell receptor (TCR) constant region (C1), and
a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second TCR constant region (C2), wherein:
C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and
.
Group II, claim(s) 40, 48, 53, 55, 57, 58, 59, 69, and 91 drawn to a bispecific polypeptide complex, comprising a first antigen-binding moiety associated with a second antigen-binding moiety, wherein:
the first antigen-binding moiety comprises:
a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T cell receptor (TCR) constant region (C1), and 
a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second TCR constant region (C2),
wherein:
C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between a first mutated residue comprised in C1 and a second mutated residue comprised in C2, and the non-native interchain bond is capable of stabilizing the dimer, and
the first antibody has a first antigenic specificity,
the second antigen-binding moiety has a second antigenic specificity which is different from the first antigenic specificity, and
the first antigen-binding moiety and the second antigen-binding moiety are less prone to mispair than otherwise would have been if both the first and the second antigen-binding moieties are counterparts of a natural Fab.

Group III, claim 70, drawn to a method of treating a condition in a subject in need thereof, comprising administrating to the subject a therapeutically effective amount of the bispecific polypeptide complex of claim 40, wherein the condition can be alleviated, eliminated, treated, or 
prevented when the first antigen and the second antigen are both modulated.
SPECIES ELECTION 
Species Election for Group I:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect a single set of C1 and C2 listed in a)-f) as stated in claim 9. 
If Applicants elected a species of CBeta and CAlpha above in claim 9, Applicants must elect a single pair of mutated cysteine residues stated in claim 14;
If Applicants elected a species of CBeta and CAlpha above in claim 9, Applicants must elect at least one absent native glycosylation site in engineered C-Beta or C-alpha; and elect the site (C74 or N69 of C-beta) or (N34, N68, and N79), as stated in claim 16;
If Applicants elected a species of CBeta and CAlpha above in claim 9, Applicants must elect a SEQ ID NO: (43-48) for C-Alpha and SEQ ID NO (33-41) for C-beta, as stated in claim 19;
If Applicants elected a species of CBeta and CAlpha above in claim 9, Applicants must elect a single SEQ ID NO (49, 50, 129, 130) for the first conjugation domain; and 
If Applicants elected a species of CBeta and CPre-Alpha above in claim 9, Applicants must elect a pair of mutated cysteine residues from the group listed in claim 24;
If Applicants elected a species of CBeta and CPre-Alpha above in claim 9, Applicants must elect at least one absent native glycosylation site from claim 25;
If Applicants elected a species of CBeta and CPre-Alpha above in claim 9, Applicants must elect a SEQ ID NO stated in claim 28 for CPre-Alpha and for C-beta;
If Applicants elected a species of CBeta and CPre-Alpha above in claim 9, Applicants must elect a SEQ ID NO for the first and/or second conjunction domain as recited in claim 29 or 30;
If Applicants elected a species of CGamma and CDelta above in claim 9, Applicants must elect a pair of mutated cysteine residues as stated in claim 33;
If Applicants elected a species of CGamma and CDelta above in claim 9, Applicants must elect at least one absent native glycosylation site in the engineered CDelta site (N16 and N79) as recited in claim 34; 
If Applicants elected a species of CGamma and CDelta above in claim 9, Applicants must elect a SEQ ID NO for CGamma (SEQ ID NO:113, 114, 333, 334, 335, 336, 337, 338, 339, 340) and a SEQ ID NO for CDelta (SEQ ID NO 115, 116, 325, 326, 327, 328, 329, 330, 331, 332), as stated in claim 36; 
If Applicants elected a species of CGamma and CDelta above in claim 9, Applicants must elect a SEQ ID NO for the first (SEQ ID NOs: 117, 118; 123 or 124)) .
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 9.

Species Election for Group II:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
elect an association of the first and second dimerization domains, as stated in claims 48 and 55;
elect a single C1 and elect a single SEQ ID NO for the elected C1 stated in a) through e) in claim 53;
elect a single pair of sequences for the bispecific polypeptide complex stated in claim 57;
elect a single pair of sequences for the bispecific polypeptide complex stated in claim 58;
elect a single group of polypeptide sequences stated in claim 59 for the bispecific CD3/CD19 polypeptide complex;
elect where the mutated amino acid residue in the native Ser residue is located in claim 91. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 40.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-III appears to be a polypeptide complex, wherein the first polypeptide comprises a VH domain linked to a TCR constant region and a VL linked to a second TCR constant region. However, said technical feature does not constitute a special technical feature in view of Demarest et al (WO2014014796A1). Demarest teaches a polypeptide complex, wherein the first polypeptide is a first and 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642